Case 2:20-cv-06079-DSF-PVC Document 14 Filed 09/24/20 Page 1 of 1 Page ID #:72



  1
  2
  3                                                                     JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ROBERT J. KULICK,                           Case No. CV 20-6079 DSF (PVC)
 12                      Plaintiff,
 13          v.                                              JUDGMENT
 14   LEISURE VILLAGE ASSOCIATION,
      INC., et al.,
 15
                         Defendants.
 16
 17
            Pursuant to the Court’s Order Accepting Findings, Conclusions and
 18
      Recommendations of United States Magistrate Judge,
 19
 20
            IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
 21
      prejudice.
 22
 23
       DATED: September 24, 2020
 24
                                             Honorable Dale S. Fischer
 25                                          UNITED STATES DISTRICT JUDGE
 26
 27
 28
